Filed Pursuant to Rule 424(b)(3) File Number 333-192064 Prospectus Supplement No. 1 (To Prospectus dated November 8, 2013) Hipcricket, Inc. 31,037,500 Shares of Common Stock This Prospectus Supplement No. 1 supplements the prospectus dated November 8, 2013 (as supplemented to date, the “Prospectus”), which forms a part of our Registration Statement on Form S-1 (Registration Statement No. 333-192064).The Prospectus and this prospectus supplement relate to the disposition from time to time of up to 31,037,500 shares of our common stock, which are held or may be held by the selling stockholders named in the Prospectus.We are not selling any common stock under this prospectus and will not receive any of the proceeds from the sale of shares by the selling stockholders. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement updates, amends and supplements the information included in the Prospectus.If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Current Report on Form 8-K On November 27, 2013, we filed a Current Report on Form 8-K with the Securities and Exchange Commission.The text of such Form 8-K is attached hereto. Investing in our common stock involves a high degree of risk. In reviewing the Prospectus and this prospectus supplement, you should carefully consider the matters described under the heading “Risk Factors” beginning on page 3 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 27, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 25, 2013 Hipcricket, Inc. (Exact name of registrant as specified in Charter) Delaware 333-57818 20-0122076 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4400 Carillon Point Kirkland, WA98033 (Address of Principal Executive Offices) (855) 423-5433 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On November 25, 2013, Hipcricket, Inc. entered into an amended and restated loan and security agreement (the “Agreement”) with Silicon Valley Bank (“SVB”).The Agreement amends and restates the original loan and security agreement dated May 21, 2013 between us and SVB, relating to our $5.0 million asset-based revolving loan facility. The Agreement retains substantially the same terms as the original loan and security agreement, as described in Item 5 of Part II of our Form 10-Q filed with the Securities and Exchange Commission (the “SEC”) on July 10, 2013, except for the following: (a) After December 31, 2013, the borrowing base will decrease to 80% of eligible accounts receivable plus the least of (i) 80% of Eligible 120 Day Accounts as defined in the Agreement, (ii) One Million Dollars ($1,000,000), and (iii) 30% of the sum of all eligible accounts plus Eligible 120 Day Accounts; and (b) The collateral securing the loan facility has been expanded to include our intellectual property pursuant to an Intellectual Property Security Agreement dated November 25, 2013, between us and SVB (the “IP Security Agreement”). As discussed in our Quarterly Report on Form 10-Q filed with the SEC on October 9, 2013, we had breached our minimum tangible net worth covenant as of June 30, 2013 under the original loan agreement and were in negotiation with SVB for a waiver of the covenant default.In connection with the execution of the Agreement and the IP Security Agreement, SVB has waived the covenant default for the periods ended June 30, 2013, July 31, 2013, August 31, 2013 and September 30, 2013. The foregoing summary of the Agreement and the IP Security Agreement is qualified by reference to the complete copies of the Amended and Restated Loan and Security Agreement dated November 25, 2013, between SVB and Hipcricket, Inc. and the Intellectual Property Security Agreement dated November 25, 2013, which are attached hereto as Exhibits 10.1 and 10.2, respectively, and incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information included in Item 1.01 is incorporated in this Item 2.03. Item 9.01 Financial Statements and Exhibits (d)Exhibits No.
